Citation Nr: 0713888	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-16 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for liver disease, to 
include hepatitis.

2.  Entitlement to service connection for an acquired 
psychiatric disability.

3.  Entitlement to service connection for dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
October 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for hepatitis, bipolar disorder, and fractured 
teeth.

The veteran also appealed the RO's March 2003 denial of 
service connection for a low back disability, described as 
lumbosacral strain.  In a November 2006 rating decision, the 
RO granted service connection for degenerative disc disease 
of the lumbar spine.  That decision resolved the claim for 
service connection for a low back disability; therefore, that 
issue is no longer before the Board on appeal.

The issue of service connection for dental disability is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran developed hepatitis B and hepatitis C as a 
result of drug use. 

2.  The veteran suffers from a personality disorder which was 
noted during active duty service.

3.  The veteran does not suffer from a current chronic 
acquired psychiatric disability which was manifested during 
active duty service or otherwise causally related to active 
duty service. 




CONCLUSIONS OF LAW

1.  The veteran incurred hepatitis B and hepatitis C as a 
result of drug abuse and service connection for compensation 
purposes is therefore precluded.  38 U.S.C.A. §§ 105(a), 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301, 3.303 
(2006).

2.  An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 105(a), 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
September 2002 and March 2006.  Those notices informed the 
veteran of the type of information and evidence that was 
needed to substantiate claims for service connection, to 
establish original and increased ratings, and to establish 
effective dates for benefits awarded.  

VA has fulfilled all assistance to the veteran requirements.  
The record includes service medical records, service 
personnel records, and numerous medical records.  The veteran 
has been afforded VA examinations and etiology opinions have 
been obtained.  The Board is satisfied that VA has conducted 
all appropriate development of relevant evidence, and has 
secured all available pertinent evidence.  The veteran has 
had a meaningful opportunity to participate in the processing 
of his claims.  The Board finds that VA has adequately 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, the Board finds such error to be harmless error that 
would not reasonably affect the outcome of the veteran's 
claims.



Liver Disease

The veteran is seeking service connection for hepatitis.  He 
reports that he was treated during service for hepatitis.  
There is medical evidence that the veteran currently has 
hepatitis B and hepatitis C.  In addition, there is evidence 
that the veteran has a long history of intravenous (IV) drug 
use.  A VA physician has provided the opinion that it is 
likely that the veteran's hepatitis is related to IV drug 
use.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).

The claims file contains the veteran's service medical 
records and service personnel records, which reflect physical 
and behavioral issues.  The medical records show that the 
veteran was seen in July 1973 reporting blood poisoning.  The 
examiner found an infected abscess on the left arm.  In July 
1974, he was seen with a two week history of upset stomach 
and diarrhea.  The examiner's impression was gastroenteritis.  
Treatment notes reflect the veteran's complaints in 1973 and 
1974 of mental symptoms including nervousness and post-
traumatic behavior changes.  The personnel records indicate 
that the veteran was counseled and disciplined in 1973 and 
1974 for failure to be report for duty on time, and for 
reported problems with his performance, appearance, attitude, 
and behavior.  In August 1974, the veteran underwent a 
psychiatric evaluation, after he injured both wrists when 
striking and breaking a mirror.  The examiner provided a 
diagnosis of antisocial personality disorder, and provided 
the opinion that the veteran had a character and behavior 
disorder that impaired his function in service.  The service 
medical and personnel records do not contain any report of 
problems involving the veteran's liver, nor any report that 
the veteran was using illegal drugs.

The claims file does not contain records of medical treatment 
of the veteran during the years immediately following 
service.  There are records of VA medical treatment of the 
veteran from the early 1980s forward, and records of medical 
treatment of the veteran at correctional facilities in the 
1990s and early 2000s.  Those records show that the veteran 
reported a history of treatment for hepatitis at some point 
in the early to mid-1970s.  Many of the medical records 
reflect the veteran's reports of a long history of IV heroin 
use, along with the use of other illegal drugs.  The veteran 
sometimes has stated that his IV heroin use began during 
service, and sometimes has indicated that his use of multiple 
substances began prior to service, and continued during and 
after service.  In VA records from 2002 forward, treating 
practitioners noted that the veteran had hepatitis B and 
hepatitis C.

In an August 2006 VA examination, the examiner reviewed the 
veteran's claims file, and the results of liver function 
tests.  The examiner diagnosed hepatitis B and hepatitis C.  
The examiner stated that IV drug abuse was a significant risk 
factor for the development of hepatitis B and hepatitis C.  
The examiner noted the veteran's history of intravenous drug 
abuse before and during service.  The examiner provided the 
opinion that it was as likely as not that the veteran's 
current hepatitis B and hepatitis C were related to his 
active service.  Such use of illegal drugs constitutes drug 
abuse under 38 C.F.R. § 3.301(d).  As the hepatitis B and 
hepatitis C were incurred as the result of the veteran's drug 
abuse, direct service connection for those diseases may not 
be granted.  38 C.F.R. § 3.301(a).

Psychiatric Disability

The veteran asserts that he has an acquired psychiatric 
disorder that began during service.  In addition to service 
connection based on incurrence or aggravation of a disease 
during service, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
they manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran's service medical records and service personnel 
records contain information about mental, emotional, and 
behavioral issues during the veteran's service.  In January 
1974, the veteran sought outpatient treatment for back pain 
and post-traumatic behavior changes, following injuries to 
his head and trunk sustained in December 1973.  The examiner 
noted that the veteran was lethargic in behavior and slow in 
reaction, and had a semi-flat affect.  The examiner 
recommended a neurology consultation.  At the neurology 
consultation, the veteran reported that, in late December 
1973, he had been beaten up by two security guards, with the 
blows including kicks to the head.  He reported feeling dizzy 
and extremely anxious, being unable to sleep, and forgetting 
things.  The examiner found that the veteran was very 
anxious, but alert and oriented.  Neurological examination 
findings were normal.  The examiner's impressions were 
anxiety reaction and status post concussion.  The examiner 
prescribed Librium.

Service personnel records show that the veteran was counseled 
and disciplined on a number of occasions in 1973 and 1974, 
for failure to be report for duty on time, and in response to 
supervisors' complaints regarding his performance, 
appearance, attitude, and behavior.

In July 1974, the veteran was seen with a two week history of 
upset stomach and diarrhea.  He also reported nausea.  The 
treating practitioner noted that the veteran appeared 
hyperactive, and was unable to stand still.  The practitioner 
noted that the veteran was under treatment by a neurologist.   
The examiner's impression was gastroenteritis.

In August 1974, the veteran received emergency treatment for 
lacerations of both wrists.  He indicated that he had punched 
a mirror in a fit of anger.  He was referred for a 
psychiatric evaluation.  Later in August 1974, in a 
consultation for back pain, the veteran reported that he also 
suffered nervousness and insomnia.  In the August 1974 
psychiatric evaluation, the examiner noted that the veteran 
had a history of marked social inadaptability during service, 
shown by low frustration tolerance, inability to get along 
with peers, and inability to adapt to a structured 
environment.  The examiner noted that the veteran used poor 
judgment, was not committed to productive goals, and was 
unmotivated.  The examiner found that the veteran had a 
character and behavior disorder that impaired his function in 
service.  The examiner provided a diagnosis of antisocial 
personality disorder.  The examiner stated that there was not 
evidence of a mental disease, defect, or derangement 
sufficient to warrant medical disposition under service 
regulations.

The claims file does not contain records of mental health 
treatment of the veteran during the years immediately 
following service.  There are records of medical and mental 
health treatment of the veteran at VA facilities from the 
early 1980s forward, and at correctional facilities in the 
1990s and early 2000s.  The records show longstanding and 
nearly continuous treatment for substance abuse and 
dependence.  In the course of substance abuse treatment, 
treating practitioners also recorded other mental health 
concerns.  Treatment notes contain a number of mental health 
diagnoses in addition to substance dependence, including 
personality disorder, panic disorder, anxiety disorder, 
depressive disorder, and bipolar disorder.

In July 2006, a VA psychiatrist reviewed the veteran's claims 
file and examined the veteran.  At the time of the 
examination, the veteran reported feeling nervous and 
depressed.  The examiner observed that the veteran's speech 
was coherent, and that he did not show any evidence of 
psychosis or other thought disorder.  The examiner indicated 
that the records since separation from service showed ongoing 
behavior consistent with the personality disorder diagnosed 
in service in 1974.  The examiner listed diagnoses of 
substance dependence and antisocial personality disorder.  
A personality disorder is not a disease for purposes of 
service connection and VA compensation.  38 C.F.R. 
§§ 3.303(c), 4.127 (2006).  The examiner did not otherwise 
render a medical diagnosis of an acquired chronic psychiatric 
disability.  The Board believes that the examiner's report, 
based on review of the claims file and examination of the 
veteran, is entitled to considerable weight.  The examiner 
was made aware of prior diagnoses of depression, but he did 
not list any acquired psychiatric disability under diagnoses.  
The examiner noted the veteran's complaints of being 
depressed at time, but commented that when probed in depth, 
the depression was mainly due to not having sufficient funds 
and not having close relationships.  

In sum, the records shows that the veteran was evaluated for 
his behavioral problems during service, and the psychiatrist 
concluded that he had a personality disorder, and no other 
mental disorder.  There is no evidence that the veteran had a 
psychosis during service or the year following service, or 
that he currently has a psychosis.  In the 2006 examination, 
the examiner concluded that the veteran currently has 
substance dependence and an antisocial personality disorder.  
Service connection cannot be established for substance 
dependence, as direct service connection cannot be 
established for a disability that is the result of abuse of 
drugs.  38 C.F.R. § 3.301(a).  As already noted, service 
connection and compensation may not be established for a 
personality disorder.  A personality disorder is not a 
disease for purposes of service connection and VA 
compensation.  38 C.F.R. §§ 3.303(c), 4.127 (2006).  The 
psychiatrist who examined the veteran in 2006 did not find 
that he had any other mental disorder besides substance 
dependence and a personality disorder.  The preponderance of 
the evidence indicates that the veteran does not have a 
current mental disorder of a type for which service 
connection may be granted.  Therefore, the Board denies the 
appeal for service connection for an acquired psychiatric 
disorder.


ORDER

Entitlement to service connection for liver disability, to 
include hepatitis B and hepatitis C, is not warranted.  
Entitlement to service connection for an acquired psychiatric 
disability is not warranted.  To this extent, the appeal is 
denied. 


REMAND

With regard to the issue of service connection for dental 
disability, it is unclear whether or not this issue remains 
in appellate status.  The most recent supplemental statement 
of the case issue in November 2006 does not list this issue.  
However, it was noted that since the veteran had reported 
receiving dental treatment, that the issue was moot and the 
appeal as to that issue was closed.  

Nevertheless, the RO certified the dental disability issue on 
a subsequent March 15, 2007, VA Form 8, and the veteran's 
representative listed the dental disability issue in a 
January 2007 VA Form 646 and in an April 2007 Appellant's 
Brief.  Under the circumstances, clarification is necessary 
and, if the issue has not been withdrawn, it should be 
addressed in a supplemental statement of the case. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
his representative and clarify the nature 
and status of the dental disability 
claim.  If the veteran wishes to withdraw 
this issue from appellate status, he 
should so indicate in writing.  

2.  Unless the dental issue has been 
properly withdrawn from appellate status, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case addressing service 
connection (for compensation purposes 
and/or for treatment purposes as the case 
may be).  After affording the veteran an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


